DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                       LOANDEPOT.COM, LLC.,
                            Appellant,

                                     v.

     S. LOUISSAINT a/k/a SANDIA LOUISSAINT a/k/a SANDRA
                          LUISSAINT,
                           Appellee.

                               No. 4D20-915

                               [April 8, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry Stone, Judge; L.T. Case No. CACE17002186.

   Tara M. Petzoldt of Bradley Arant Boult Cummings LLP, Tampa, and
Marc James Ayers of Bradley Arant Boult Cummings LLP, Birmingham,
Alabama, for appellant.

   Jonathan Kline of Jonathan Kline, P.A., Weston, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GROSS, and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.